BENCH, Judge
(dissenting):
1 21 I respectfully dissent.
122 This court has specifically addressed whether a proceeding to terminate parental rights is a custody determination. See In re R.N.J., 908 P.2d 345 (Utah Ct.App.1995). In R.N.J., a panel of this court, which included Judge Orme, unanimously held that a "proceeding involving the termination of a parent's rights and obligations is not a custody proceeding." Id. at 348. In the present case, the juvenile court followed controlling precedent and ruled that "[where 'custody determination' and 'modification' are similarly defined in [the] PKPA and Utah's UCCJA, and the Utah Court of Appeals has already ruled in R.N.J. that a termination proceeding is not a 'custody proceeding or 'modification' as defined by Utah's UCCJA," then "neither is a termination proceeding a 'custody proceeding" nor modification under [the] PKPA." I agree with the rationale of the juvenile court. When this 1999 petition was filed, Utah was clearly not precluded from exercising subject-matter jurisdiction over the proceeding to terminate the father's parental rights.
4[ 23 While this appeal was pending, however, the Utah Legislature amended the Utah UCCJA to include termination of parental rights in the definition of a child custody proceeding. See Utah Code Ann. § 78-45e-102(4) (Supp.2000) (effective July 1, 2000). While the revised Utah UCCJA would preclude Utah from exercising subject-matter jurisdiction over any termination petitions filed after the effective date of the amendment, "[als a general rule, amendments to statutes are not retroactive." National Parks & Cons. Ass'n v. Board of State Lands, 869 P.2d 909, 912 (Utah 1998). More specifically, "[oJnee a court has acquired jurisdiction of a case, jurisdiction is not extinguished by subsequent legislative action." Id. Thus, the 2000 amendment defining a child custody proceeding to include a proceeding to terminate parental rights, see Utah Code Ann. § 78-45e-102(4) (Supp. 2000), could not divest the Utah court of jurisdiction over this 1999 case. See, eg., National, Parks & Cons. Ass'n, 869 P.2d at 912. Therefore, under R.N.J., Utah has subject-matter jurisdiction over the present petition to terminate the father's parental rights.
124 The majority, however, attempts to sidestep RN.J. by questioning whether it grappled with a similar legal issue, and by *1262arguing that In re R.J., 589 P.2d 244 (Utah 1978) is the binding precedent.
125 As to whether the legal issues are similar enough for this court to be bound by R.N.J., the difference between the two cases is that RN.J. dealt with jurisdiction under the Utah UCCJA, while this case deals with jurisdiction under the PKPA. However, for our purposes, there is no real distinction between the two acts because the PKPA was intended "to provide nationwide enforcement of custody orders made in accordance with the terms of the UCCJA." Thompson v. Thompson, 484 U.S. 174, 181, 108 S.Ct. 513, 517, 98 L.Ed.2d 512 (1988). See also Annotation, Child Custody: When Does State That Issued Previous Custody Determination Have Continuing Jurisdiction Under Uniform Child Custody Jurisdiction Act (UC-CJA) Or Parental Kidnapping Prevention Act (PKPA), 28 USCA § 17884, 88 A.L.R.Ath 742 (1991).
126 As to the majority's claim that R.J. controls, that case is easily distinguished. R.J. merely addressed the effect that terminating parental rights has on visitation. See R.J., 589 P.2d at 244-46. Unlike this case and RN.J., R.J. did not purport to address jurisdiction between two states and did not deal with custody. For obvious reasons, none of the parties cites R.J. Additionally, in the twenty-two years since R.J. was decided, the whole statutory framework for dealing with child welfare issues has dramatically changed. I therefore struggle to see how R.J. is relevant to the issue now before us, let alone binding.1 As I see it, RN.J. is the only binding precedent.
T27 Thus, as it stands, we have only two options. First, because this court definitively held in R.N.J. that a termination proceeding is not a custody proceeding, see 908 P.2d at 348, we could affirm. Second, if we can determine that R.N.J. was " 'clearly erroneous or conditions have changed so as to render the prior decision inapplicable," we could overrule RN.J. and reverse. State v. Menzies, 889 P.2d 393, 399 n. 3 (Utah 1994) (citation omitted).
{28 Although I frankly would not have concurred with the panel in R.N.J., I cannot, in good faith, say that the decision is clearly erroncous. In support of its holding in RN.J., this court reasoned that: (1) the UC-CJA did not specify whether a termination proceeding was also a custody proceeding; (2) Utah's statutory scheme separates termination of parental rights proceedings from custody proceedings; (3) Utah's more specific Termination of Parental Rights Act prevails over the more general provisions of the UCCJA; and (4) Utah's appellate courts have kept separate the concepts of child eus-tody and termination of parental rights. See In re RN.J., 908 P.2d at 348-49. The majority opinion does not even attempt to explain how this rationale is clearly erroneous.
129 Likewise, we cannot say that conditions have changed in the last four years so as to render RN.J. inapplicable. As explained above, the fact that R.N.J. was subsequently overruled by statute does not create the requisite change in conditions rendering R.N.J.'s result inapplicable. The new statute simply cannot extinguish jurisdiction over a pending case. See National Parks & Cons. Ass'n, 869 P.2d at 912.
30 Thus, in my view, stare decisis mandates that we follow R.N.J. and affirm the juvenile court decision in this case. See Menzies, 889 P.2d at 899 n. 8. (stating horizontal stare decisis requires "each panel to observe the prior decisions of another [panel}"). Accordingly, I dissent.

. If RJ. is relevant to the issue in this case, then it would have been just as relevant when Judge Orme and the other panel members decided RN.J., yet no mention was made of R.J.